Title: To Thomas Jefferson from Sarah McIntosh, 23 April 1781
From: McIntosh, Sarah
To: Jefferson, Thomas



Sir
Mecklenburgh County Aprl 23rd. 1781.

I am extremely obliged to your Excellency for your very polite letter, and I return my most cordial thanks to the state of Virginia for the seasonable releif which my distressed famely has lately received thro your Excellency.
I hope notwithstanding my Famely is numerous and small, that the ten thousand pounds which your excellency was pleased to send by Colo. Russell, will contribute to Clothe and support us for some time; as I mean to consult all possible Oeconomy in its expenditure. I have the honour to be with very great respt, Sir, yr. excys. most obt. & most hl. St.,

Sarh. Mcintosh

